
	
		I
		112th CONGRESS
		2d Session
		H. R. 4978
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to remove the
		  maximum payment amount for certain qualified losses under the Traumatic Injury
		  Protection under the Servicemembers’ Group Life Insurance
		  program.
	
	
		1.Removal of maximum payment
			 amounts for certain qualified losses under Traumatic Injury Protection under
			 Servicemembers' Group Life Insurance programSection 1980A(d) of title 38, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by striking and the maximum payment and inserting and,
			 except as provided by paragraph (3)(A), the maximum; and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)(A)The maximum payment
				amount described in paragraph (1) shall not apply to a qualifying loss directly
				caused by a traumatic event described in subparagraph (B). The Secretary shall
				determine the payment schedule for such qualifying losses as the Secretary
				determines appropriate without regard to such maximum payment amount.
						(B)A traumatic event described in this
				subparagraph is one of the following:
							(i)Armed conflict.
							(ii)Training under conditions simulating
				armed conflict.
							(iii)Hazardous service.
							(iv)A traumatic event caused through an
				instrumentality of
				war.
							.
			
